April 3, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                       CEDRIC MAURICE JACKSON, Appellant

NO. 14-11-00200-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, that the appellant pay all costs expended in this
appeal, and that this decision be certified below for observance.